DETAILED ACTION
Response to Amendment
The amendment was received 11/6/20. Claims 1-3,5,6 and 9 are pending.
Claim Objections
Claims 1-3,5,6 and 9 are objected to because of the following informalities:  
Regarding claim 1, claim 1 is misplaced and will be interpreted based on the claim set of 11/6/20 and mapped to applicant’s disclosure as:…

































one or more processors; and
a memory for storing programs to be executed by the one or more processors, wherein the programs stored in the memory cause, when executed by the one or more processors, the one or more processors to operate to:
detect one or more objects from an image captured by a first image capturing device;
obtain an image captured by a second image capturing device to recognize the detected object as an individual by zooming the one or more detected objects, wherein an angle of view of the second image capturing device is narrower than that of the first image capturing device;
control the second image capturing device to capture an image in which one of the one or more objects exists in accordance with the priority; 
perform recognition processing of recognizing the object based on the image captured by the second image capturing device; and

set a higher priority (fig. 8:S804: SET PRIORITY ORDER), from a failure (or “whether…successful”1 via fig. 8: “S801”: DETERMINE RECOGNITION PROCESSING CONTINUANCE) in the recognition processing, as the priority for the object whose change in movement 2), based on a movement direction and a movement speed of the object.

1	[0070]    Fig. 8 is a flowchart illustrating the priority order setting procedure carried out in the server 105. In step S801, the PTZ camera management unit 215 acquires information as to whether the recognition processing is being performed by    the  PTZ  camera 103, whether the recognition processing has been successful,  and  the continuation time of the recognition processing, from the tracking information management unit 213.

2	[0053]       The priority order determination unit 214 determines a priority order of a person        (Point human) subjected to face recognition processing in the PTZ camera 103.   The priority order is determined referring to the tracking management information 301 and by a total score of points based on a moving direction (direction) and a moving speed (speed) for each person tracking ID, and a penalty based on failure history in history of authentication processing  results.     The  following  expression  is   a calculation formula for point determination. The higher a score, the higher a priority order.

Thus, claims 2 and 3 are objected for depending on claim 1.
	
Regarding claim 5, claim 5 is objected for the same reasons as claim 1 for being misplaced.
	Thus, claim 6 is objected for depending on claim 5.
Regarding claim 9, claim 9 is objected for the same reasons as claim 1 for being misplaced.

Appropriate correction is required.
















Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

Accordingly, 35 USC 112(f) is NOT invoked in claims 1-3,5,6 and 9. 

Accordingly:






















Claim 1 is interpreted based on the claim set of 11/6/20 as:

1.    (as interpreted) An information processing apparatus comprising: 

one or more processors; and

a memory for storing programs to be executed by the one or more processors, wherein the programs stored in the memory cause, when executed by the one or more processors, the one or more processors to operate to:

detect one or more objects from an image captured by a first image capturing device;

obtain an image captured by a second image capturing device to recognize the detected object as an individual by zooming the one or more detected objects, wherein an angle of view of the second image capturing device is narrower than that of the first image capturing device;

control the second image capturing device to capture an image in which one of the one or more objects exists in accordance with the priority; 

perform recognition processing of recognizing the object based on the image captured by the second image capturing device; and

set a higher priority, from a failure in the recognition processing, as the priority for the object whose change in movement 

Claim 5 is interpreted similar to above claim 1 being interpreted.

Claim 9 is interpreted similar to above claim 1 being interpreted.
	
	





The claimed “failure” (as in “set a higher priority…from a failure in the recognition processing” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein definitions 1-7 are equally applicable, emphasis added “required”:
failure
noun
1	an act or instance of failing or proving unsuccessful; lack of success:
His effort ended in failure. The campaign was a failure.
2	nonperformance of something due, required, or expected:
a failure to do what one has promised; a failure to appear.
3	a subnormal quantity or quality; an insufficiency:
the failure of crops.
4	deterioration or decay, especially of vigor, strength, etc.:
The failure of her health made retirement necessary.
5	a condition of being bankrupt by reason of insolvency.
6	a becoming insolvent or bankrupt:
the failure of a bank.
7	a person or thing that proves unsuccessful:
He is a failure in his career. The cake is a failure.












Response to Arguments
Applicant’s arguments, see remarks, page 6:
“Claim 3 has been amended for clarification. For example, claim 3 as amended herein recites, in part, "extract a feature amount of the one of the one or more objects in the image captured by the second image capturing device" and "compare the feature amount of the one of the one or more objects in the image captured by the second image capturing device with a feature amount stored in a database.’ ”

, filed 11/6/20, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claim 3 has been withdrawn. 
Applicant’s arguments, see remarks, page 7:
“Xu, however, fails to disclose at least "set a higher priority as the priority for the object whose change in movement from a failure in the recognition processing is comparatively large, based on a movement direction and a movement speed of the object," as recited in claim 1. By virtue of features of claim 1, an image-captured object that is more likely to be successfully recognized is given a higher priority to be set as the target of recognition. Thus, it is possible to perform recognition processing efficiently.” 

, filed 11/6/20, with respect to the rejection(s) of claim(s) 1,2,5,6 and 9 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of Fiore et al. (Multi-Camera Human Activity Monitoring) that teaches: 
set a higher priority (via page 13, “Table 1” that sets a higher priority such as “5” for “Falling”) as the priority for the object whose change in movement (comprised by said “Falling”) from a failure (via page 40: fig. 39: “Tracking error”) in the recognition processing (given that the “Tracking error” is relied upon by recognition) is comparatively large (relative to said “Table 1” ’s “stopped”), based on a movement direction and a movement speed of the object (indicated in fig. 1:people, bike and cars).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions section, below.
Claims 1,2,5,6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Systems and Algorithms for Autonomously Simultaneous Observation of Multiple Objects Using Robotic PTZ Cameras Assisted by a Wide-Angle Camera) in view of Fiore et al. (Multi-Camera Human Activity Monitoring).
Regarding claim 1, Xu teaches an information processing apparatus comprising: 
one or more processors (via a “PC”, cited below); and


st paragraph:
“We carry out a simulation for evaluating the scheduling scheme based on random inputs. The system is programmed in Microsoft Visual C++. The simulation is carried out on a Windows XP desktop PC with 2.0 GB RAM, 300 GB hard disk space and a 3.2 GHz Pentium CPU.”):


detect one or more objects (or people walking via fig. 1: “Motions detection”) from an image captured by a first (wide) image capturing device;
obtain an image captured by a second image capturing device (fig. 1: “PTZ camera”) to recognize (via “recognition”) the (motion) detected object as an individual (“human”) by zooming (via said “PTZ”) the one or more (walking) detected (via said motion detection) objects, wherein an angle of view of the second image capturing (PTZ) device is narrower than that of the first (wide) image capturing device (via page 3802, left column, 1st paragraph:
“Consider a wide-angle camera installed at an airport for human activity surveillance or in a forest for wildlife observation. The wide-angle camera can provide large, low resolution coverage of the scene. However, recognition and identification of humans and animals usually require closeup views at high resolution which need PTZ cameras. The resulting autonomous observation system consists of a fixed wide-angle camera with multiple PTZ cameras as illustrated in Figure 1. The wide-angle camera monitors the entire field to detect and track all moving objects. Each PTZ camera
selectively covers a subset of the objects.”);





control (“and schedule”) the second image capturing (“PTZ”) device to capture an image in which one of the one or more (walking) objects exists in accordance with a priority (via a “preliminary recognition” and “the highest priority” via page 3804, left column, 1st paragraph:
“For p PTZ cameras, there are usually much more objects. With the competing spatiotemporal requests, we need to control and schedule the PTZ cameras to capture sequences of images/videos that best satisfy the requests. Frame selection and camera scheduling module is developed for this purpose.”);

perform recognition processing of recognizing the object based on the image captured by the second image capturing device (via “recognition…at…cameras”, cited above); and
set a higher priority (via said “the highest priority”) as the priority for the object whose change in movement (as shown in fig. 2:people moving) from a failure (“to maximize the ‘satisfaction’ ” as required, via “requires… such that the satisfaction is maximized”, otherwise there is a failure to satisfy) in the recognition processing (via “recognition…require closeup views at…PTZ cameras”) is comparatively large (via “(walking, running, etc.)” such that arms swing larger when running), based on a movement direction (or “constant velocity” comprising “a particular direction”) and a movement speed (or “object speed”) of the object (comprising said “object speed” via: 
page 3802, left-right columns:
“Consider a wide-angle camera installed at an airport for human activity surveillance or in a forest for wildlife observation. The wide-angle camera can provide large, low resolution coverage of the scene. However, recognition and
identification of humans and animals usually require closeup views at high resolution which need PTZ cameras. The resulting autonomous observation system consists of a fixed wide-angle camera with multiple PTZ cameras as illustrated in Figure 1. The wide-angle camera monitors the entire field to detect and track all moving objects. Each PTZ camera selectively covers a subset of the objects.
However there are usually more moving objects than the number of PTZ cameras. With these competing spatiotemporal observation requests, the major challenge is the control and scheduling of the PTZ cameras to maximize the “satisfaction” to the competing requests. The system design emphasizes the “satisfaction” to the requests which takes into account 1) the camera coverage over objects, 2) camera zoom level selection, and 3) camera traveling time. We approach
the control and scheduling problem in two steps. In the first step, a subset of the requests/objects is assigned to each PTZ camera. In the second step, each PTZ camera selects its PTZ parameters to cover the assigned objects. We formulate the problems in both steps and solved them in real time. We implemented the system and conducted numerical simulations. The experiment results show that our method
outperforms an existing work by increasing the number of observed objects by over 200% in heavy traffic scenarios.”



“Most works in this category schedule the active cameras based on simple heuristic rules. Zhou et al. [1] choose the object closest to the current camera setting as the next observation object. Hampapur et al. [3] adopt the simple round robin sampling. Bodor et al. [4] and Fiore et al. [5] propose a dual-camera system with one wide-angle static camera and a PTZ camera for pedestrian surveillance. Human activities (walking, running, etc.) are prioritized based on the preliminary recognition by the wide-angle camera. The PTZ camera focuses to the activity with the highest priority for further analysis. Costello et al. [6] are the first to formulate the single camera scheduling problem based on network packet scheduling literatures. The authors propose
and compare several greedy scheduling policies. With different assumptions towards the observation scene and objects, various scheduling formulation and schemes are proposed. In Lim et al. [7], the scheduling problem is formulated as a graph matching problem. Bimbo and Pernici [8] truncate the continuous scheduling problem by a predefined observation deadline and each truncated camera scheduling problem is formulated as an online dynamic vehicle routing problem (DVRP). However these methods assign only one object to one active camera. Our system assigns multiple objects to individual cameras by selecting PTZ camera parameters such that the camera coverage-resolution tradeoff is achieved. This also enables group watching which is very meaningful in many applications.”; and

page 3805, left-right columns:
“After each camera is assigned a subset of objects, the camera tries to track these objects for the recording time δr. This requires to select the camera parameter setting such that the satisfaction is maximized for each recording interval. Given each recording interval is represented as [t − τ,t) and the i-th camera is assigned a subset of objects with predicted states at time t, Xˆ i(t) = {xˆ1(t), xˆ2(t), ...}. The corresponding observation requests are generated Ri(t) = {r1(t), r2(t), ...}. The camera setting at time t, c∗(t), is then determined by maximizing the satisfaction to Ri(t),… (8)
This problem can be solved in [14] with running time O(|Xˆ i |/ǫ3), where |Xˆi
| is the cardinality of Xˆi and ǫ is the approximation bound. However, (8) does not consider the fact that within time τ, the PTZ camera can only microadjust within a limited setting range. We assume the pan, tilt and zoom motion of the camera are independent. The reachable ranges for pan, tilt and zoom settings within time τ are α, β and γ, respectively. Then we rewrite (8) as,c… (9)”












“As shown in Figure 3, a simulated 80×60 meters scene is constructed. There are 4 entrances on each side. The size of the entrance is 30 meter. Each object enters the scene through one side and maintains a constant velocity. Seven random numbers are needed to characterize each object. First, a random integer number ranging from 1 to 4 is generated to indicate which side the object enters through. Then a random real number in [0, 1] is generated to indicate the entering point along the side. After that, the orientation of the object is determined by a random angle within the range [−40◦, 40◦ ] with respect to the perpendicular of the side. The object speed is generated from a truncated Gaussian with a mean of 1.5 m/s and standard deviation of 0.5 m/s, which is basically the speed of a walking people. The lengths of the two axes of the ellipse that represents the object are randomly generated from a range [1.5, 2.5] m. Finally, the desirable resolution of the object is generated from a range [1, 21] (magnification), which is also the Panasonic HCM280 camera zoom range. The cameras run in 10 fps, which means τ = 0.1 s. Then α = 30◦ and β = 20◦ . 5000 objects arrive in the scene following a Poisson process with arrival rate λ, which represents the congestion level of the scene. We set the lead time δl = 4s, which guarantees that in the request assignment phase, camera adjustment is completed before cameras intercept the objects. We set δr = 6s, which is equivalent to nr = 60 frames. We set the parameter
ne = nr in (12) and ρ = 0.5 in (10) and ǫ = 0.25. Two PTZ cameras are used, i.e., p = 2. We set the approximation bound ǫ = 0.25.”

wherein “velocity” is defined via Dictionary.com:
BRITISH DICTIONARY DEFINITIONS FOR VELOCITY
velocity
noun plural -ties
1	speed of motion, action, or operation; rapidity; swiftness
2	physics a measure of the rate of motion of a body expressed as the rate of change of its position in a particular direction with time. It is measured in metres per second, miles per hour, etcSymbol: u, v, w
3	physics (not in technical usage) another word for speed (def. 3)).

Thus, Xu does not teach, as indicated in bold above when considered as a whole, the claimed:
set … based on a movement direction and a movement speed.





set (as shown in the placing of items in “Table 1” in page 13) a higher priority (via “Table 1   Activity prioritization” as you go towards the bottom) as the priority for the object from a failure (via page 40: fig. 39: “Tracking error”) in the recognition processing (of said tracking that serves as the basis for recognition that “relies upon… tracking”) based on a movement direction (comprised by “velocity” comprised by “Activity” in said “Table 1”) and a movement speed (comprised by “velocity” comprised by “Activity” in said “Table 1”  via pages 6,7:
“Activity recognition is challenging for many reasons. Many of the technologies that activity recognition relies upon, such as robust foreground segmentation, human
subject tracking, and occlusion handling are all active research areas with many
unsolved problems
Another important consideration is the issue of scale. Every recognition task has
an appropriate level of detail at which measurements will best resolve the activity of
interest. Pers et al. [48] found that the level of detail used to observe human motion plays a critical role in the effectiveness of the classification results for a large set of activities. If vision-based activity recognition at two levels of detail is considered, a low resolution recognition task can be defined as one that requires only information about the body as a whole. For example, center of mass, area, volume, and velocity of the entire body are examples of low resolution measurements under this definition. In contrast, a high resolution task requires measurement of individual body parts and their relations to one another. Examples of high resolution measurements include pose, silhouette, position, and velocity of individual body parts such as hands, feet, head, and face.”).

	Thus, one of ordinary skill in the art of experiments and tracking and computers, as evidenced in both references, can modify Xu’s teaching of “the highest priority” with Fiore’s teaching of said “Table 1   Activity prioritization” by creating said “Table 1” and corresponding tracking program in memory and recognize that the modification is predictable or looked forward to because Fiore’s teaching in the presence of the tracking error is still able “to accurately track objects” via Fiore, page 40, 2nd paragraph:
“The system tracked hundreds of people moving through the courtyard over
several hours. Motion at varying speeds was observed and tracked successfully. The
system has demonstrated the ability to accurately track objects moving as fast as a
motor scooter.”
Regarding claim 2, Xu as combined teaches the information processing apparatus according to claim 1, wherein the one or more (PC) processors further operate to:
determine a motion (velocity) direction (as shown in fig. 3, page 3806) of the one or more (walking) objects detected (via said motion detection) from the image captured by the first (wide) image capturing device, wherein the motion (velocity) direction is determined based on a plurality of images (via said fig. 2: “Wide angle scene”) captured by the first (wide) image capturing device; and
set a priority (via said preliminary recognition) for the one or more (walking) objects according to the motion (vector) direction,
wherein the (preliminary-recognition) priority of the one or more (walking) objects moving downward (as shown in fig. 3: “target” with velocity pointing downward and fig. 1:left image is an image of people in a downward direction relative to the field of view of an overhead camera) is higher (via said highest priority) than that of others (that are walking).






Regarding claim 5, claim 5 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 5. Accordingly, Xu teaches a method for an information processing apparatus, the method comprising:

detecting one or more (walking) objects from an image captured by a first (wide) image capturing device;
obtaining an image captured by a second image capturing (PTZ) device to recognize (via said PTZ recognition) the (motion) detected object as an individual (human) by zooming (via said PTZ) the one or more (motion) detected objects, wherein an angle of view of the second image capturing (PTZ) device is narrower than that of the first (wide) image capturing device;

controlling (via said schedule) the second image capturing (PTZ) device to capture an image in which one of the one or more (walking) objects exists in accordance with a (highest) priority;
performing recognition processing of recognizing the object based on the image captured by the second image capturing device (said via “recognition…at…cameras”, cited above); and

setting a higher priority (said via “the highest priority”) as the priority for the object whose change in movement (said as shown in fig. 2:people moving) from a failure (to satisfy a maximum) in the recognition (PTZ) processing  is comparatively large (said via “(walking, running, etc.)” such that arms swing larger when running), based on a movement direction (said or “constant velocity” comprising “a particular direction”) and a movement speed (said or “object speed”) of the object (said comprising said “object speed”).
Thus, Xu does not teach, as indicated in bold above, the claimed
setting … based on a movement direction and a movement speed of the object.
Accordingly, Fiore teaches 
setting (in a table) a higher priority (said via “Table 1   Activity prioritization” in page 13) as the priority for the object from a failure (said via page 40: fig. 39: “Tracking error”) in the recognition processing (said of said tracking that serves as the basis for recognition), based on a movement direction (said comprised by “velocity”) and a movement speed (said comprised by “velocity”).
Thus, one of ordinary skill in the art of experiments, as evidenced in both references, can modify Xu’s teaching of “the highest priority” with Fiore’s teaching of said “Table 1   Activity prioritization” and recognize that the modification is predictable or looked forward to for the same reasons as in claim 1.
Regarding claim 6, claim 6 is rejected the same as claim 2. Thus, argument presented in claim 2 is equally applicable to claim 6.


Regarding claim 9, claim 9 is rejected the same as claims 1 and 5. Thus, argument presented in claims 1 and 5 is equally applicable to claim 9. Accordingly, Xu teaches a non-transitory (PC) computer readable storage medium storing computer executable instructions, the computer executable instructions for causing one or more processors to perform:

detecting (motion of) one or more objects from an (wide) image captured by a first (wide) image capturing device;
obtaining an image captured by a second image capturing (PTZ) device to (post) recognize the (motion) detected object as an individual by zooming (via said PTZ) the one or more (motion) detected objects, wherein an angle of view of the second image capturing (PTZ) device is narrower than that of the first (wide) image capturing device;

controlling (and scheduling) the second image capturing (PTZ) device to capture an (PTZ) image in which one of the one or more (walking) objects exists in accordance with a priority;
performing recognition processing of recognizing the object based on the image
captured by the second image capturing device (said via “recognition…at…cameras”, cited above); and
setting a higher priority (said via “the highest priority”) as the priority for the object whose change in movement (said as shown in fig. 2:people moving) from a failure (to maximize) in the recognition (zoom) processing is comparatively large (said via “(walking, running, etc.)” such that arms swing larger when running), based on a movement direction (said or “constant velocity” comprising “a particular direction”) and a movement speed (said or “object speed”) of the object (said comprising said “object speed”).
Thus, Xu does not teach, as indicated in bold above, the claimed:
setting … based on a movement direction  and a movement speed.
	Accordingly, Fiore teaches: 
setting (at different locations) a higher priority (said via “Table 1   Activity prioritization” in page 13) as the priority for the object from a failure (said via page 40: fig. 39: “Tracking error”) in the recognition processing (said of said tracking that serves as the basis for recognition), based on a movement direction (said comprised by “velocity”) and a movement speed (said comprised by “velocity”).
Thus, one of ordinary skill in the art of experiments and tracking computers, as evidenced in both references, can modify Xu’s teaching of “the highest priority” with Fiore’s teaching of said “Table 1   Activity prioritization” and recognize that the modification is predictable or looked forward to for the same reasons as in claims 1 and 5.



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Systems and Algorithms for Autonomously Simultaneous Observation of Multiple Objects Using Robotic PTZ Cameras Assisted by a Wide-Angle Camera) in view of Fiore et al. (Multi-Camera Human Activity Monitoring) as applied above further in view of Kuwano et al. (US Patent 8,599,267).
Regarding claim 3, Xu as combined teaches the information processing apparatus according to claim 1, wherein the one or more processors further operate to:
extract a feature amount of the one of the one or more (walking) objects in the image captured by the second image capturing device (via said PTZ);
compare the feature amount of the one of the one or more (walking) objects in the image captured by the second image capturing device (via said PTZ) with a feature amount stored in a database; and
recognize (via said preliminary recognition and “recognition…of humans…usually require…PTZ” cited in the rejection of claim 1) the one of the one or more (walking) objects based on a result of comparison between the extracted feature amount of the one of the one or more objects in the (PTZ) image captured by the second image capturing (PTZ) device and the feature amount stored in the database.







extract a feature amount (via fig. 1:21: “FACE DETECTION”) of (said face);
compare a feature amount (via fig. 1:22: “FACE MATCHING”) of (said face);
with a feature amount stored in a database (via fig. 1:41:“FACE INFORMATION DB”); and
(output of fig. 1:22 leading to fig. 1:23 and to 6) based on a result of comparison (via said face matching 22) between the extracted feature (via said face detection 21) amount of…the feature amount stored in the database (said DB 41). 
Thus one of ordinary skill in the art of recognition and cameras can modify Xu’s PTZ with Kumano’s teaching of fig. 1 by modifying each of Xu’s PTZ cameras with face detection and matching with a face database and recognize that such a combination is predictable or looked forward to because the combination “allows reduction of a number of times of which matching is carried out by the face matching section 22.  As a result, it is possible to reduce burden on the tracking device 1” via Kuwano, c.10,ll. 21-43:
“The position recognition section 26 continuously recognizes the face information (face) in the photographic image which face information (face) is detected by the face detection section 21, by continuously updating a coordinate (position of the face) of an image indicating face coordinate information.  The face coordinate information is stored in a face position storage area (memory) in the tracking device (not illustrated).  The face coordinate information is information indicating a position of the face information (face) thus detected by the face detection section 21.  When (i) the face detection section 21 detects same face information, in a photographic image which is subsequently obtained, as the feature information which has been detected by the face detection section 21, and (ii) the position recognition section 26 recognizes the position of the face information in the photographic image, the face matching section 22 does not access the face information DB 41.  That is to say, positions of face information other than the current tracking object which has the face information having the highest priority is also recognized (traced).  This allows reduction of a number of times of which matching is carried out by the face matching section 22.  As a result, it is possible to reduce burden on the tracking device 1.”


Suggestions
Applicant’s disclosure states:
“[0001]Aspects of the present invention generally relate to a surveillance camera system and a surveillance camera control apparatus, and more particularly to a technology suitably used for efficiently recognizing a specific person from an image captured by photographing a surveillance region.”

While claims 1,5 and 9 claim “recognizing” and a “rate” via the claimed “speed”, they do not clearly claim the contingent limitation (MPEP 2111.04 II), “when his recognition information has been acquired at a fixed or higher than fixed rate” or “when his recognition information has been acquired at the fixed or lower than fixed rate”,  preventing excessive recognition:
[0061]    Specifically, a low priority order is set to a person when his recognition information has been acquired at a fixed or higher than fixed rate among pieces of recognition information acquired from frames in the period where last authentication processing has been executed.
[0062]    On the other hand, a high priority order is set to a person when his recognition information has been acquired at the fixed or lower than fixed rate.   In other words, the high priority order us set to the person showing varied results from each frame.

Note that these suggestions are not provided with respect to overcoming 35 USC 

101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages 

in the disclosure regardless of 35 USC 101,112,102 and/or 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


set a higher priority level” and applicant’s disclosure of said “score of points”, and “color video increase the person detection rate”, corresponding to the disclosed “fixed rate”, and “error in…tracking” and “facial capture will fail”, corresponding to the claimed “failure in the recognition processing”, via:
1st page, right column:
“In this paper we will describe an active-vision FRAD system we call the Biometric Surveillance System. We begin with reliable detection and tracking of persons from fixed camera surveillance video (WFOV). Subjects are tracked in the ground-plane of a real world metric coordinate system with a Kalman filter, enabling the prediction of the location where their facial image can be captured by an automatically controlled PTZ camera (NFOV). The person tracking system handles many simultaneous subjects in view. A priority scoring system is used to select a person to target for imaging, causing the system to rapidly move from person to person, ensuring that facial images are collected from all subjects in the coverage area. Collected facial images are processed by a commercial face recognizer. In performance evaluations, persons are detected and tracked at distances in the 25–50 m range and recognized at distances of 15–20 m.”;

3rd page, section “B. Person Detection and Tracking”:
“People moving in the field of view of the stationary WFOV camera are detected and tracked. The camera is stationary, so a background subtraction approach is used for moving object detection. We use an adaptive parametric model for the distribution of each color component of each pixel. Grayscale video may be used as well, but the additional degrees of freedom of color video increases the person detection rate. Any pixel that does not conform well enough to the model is declared to be a foreground pixel. The internal and external parameters, which include the focal length, principal
point, location, and orientation of the WFOV camera, are determined through a calibration procedure. This yields a mapping from real-world metric coordinates to the WFOV camera video frames. With the assumption that people are walking upright and using the camera calibration information, feasible regions that may contain a whole person in the video are readily determined. Clusters of foreground pixels that match these feasible regions are assumed to be detected persons. The person detection process operates on the WFOV video at about 10 Hz. An extended Kalman filter [13], [14] is applied to these detected persons in the ground-plane. This makes the system robust to momentary occlusions and provides a velocity estimate for each tracked subject, allowing for the prediction of future subject locations.”; and


th page, section “D. Target Scheduler”, 4th paragraph:
“Besides selecting a target and determining where to point the NFOV camera, the system must also select a NFOV camera zoom factor. There is a trade-off between the zoom factor and the probability of successfully capturing a facial image. Increased zoom will result in higher resolution facial images, but with any error in subject tracking or targeting, there is a higher chance that facial capture will fail because the subject does not pass through the resulting smaller field of view of the NFOV camera. The system uses an adaptive approach for zoom factor selection. If a subject has no successful face captures, the initial face resolution goal will be a modest 30 pixels eye-to-eye. Then, each time a facial image is successfully captured at a particular resolution, the resolution goal is increased by 20%. The system targets and images each subject repeatedly, so the facial image resolution tends to rapidly increase. The facial image resolution goal and the subject distance determine the zoom factor of the
NFOV camera.”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397.  The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS ROSARIO/Examiner, Art Unit 2667                                                                                                                                                                                                        
/ANDREW M MOYER/Primary Examiner, Art Unit 2663